DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The instant application having Application No. 16/588,684 filed on 9/30/2019 is presented for examination by the examiner. Claims 1-20 are currently pending in the present application.
Drawings
The applicant's drawings filed on 9/30/2019 are acceptable for examination purpose.
Examiner Notes
With respect to claim 11 which is method claim, the examiner notes that the claimed functions must, inherently, require a computer processor as taken in view of ¶ 0039, and Fig. 7 in the instant disclosure. Therefore, the method of claims 11-15 is statutory under 35 U.S.C. § 101.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

claim 1 which is system claim. However, it is noted that the use of the term “system” does not inherently mean that the claims are directed towards a machine or article of manufacture. Each component or module of the claimed system can be interpreted as comprising entirely of software per se according to one of ordinary skill in the art. Therefore, the claimed languages fail to provide the necessary hardware required for the claims to fall within the statutory category of a system.
	Accordingly to MPEP 2106, the claims lack the necessary physical articles or objects to constitute a machine or a manufacture within the meaning of 35 U.S.C. §101. As such, claims 2-10 are rejected as incorporating the deficiencies of claim 1 upon which they depend.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 11 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claims 1, 11 and 16 recite the limitation of “perform a data control analysis of the data to identify that the first region is a high regulation region and the second region is a low regulation region” which renders the claims indefinite. The claims provide no how the “data analysis” is to be performed/accomplished; and how the “high regulation region“ and the “low regulation region” are to be identified and/or recognized based on the data analysis as such. There appear to be missing essential elements. Clarification is respectfully required.

	Claims 1, 11 and 16 recite the limitation of “update first metadata associated with the first copy of the data to regulate access to the first copy of the data; and update second metadata associated with the second copy of the data to deregulate access to the second copy of the data” which renders the claims indefinite because the claims provide no guidance as to how the “first metadata” is identified/updated in order to be used to “regulate access” to the first copy of the data, and how the “second metadata” is identified/updated in order to be used to “deregulate access” to the second copy of the data; and what are “first metadata” and “second metadata” transformed from. There appear to be missing essential elements. Furthermore, the claims provide no standard for measuring the scopes of the “first metadata” and “second metadata” in regulate/deregulate access, an “objective standard must be provided in order to allow the public to determine the scope of the claim. A claim that requires the exercise of subjective judgment without restriction may render the claim indefinite”. See MPEP 2173.05(b)(IV). Clarification is respectfully required.

	Note, the dependent claims are rejected because they depend on their parent claims.

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejections under the 35 U.S.C. 101, and the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, as set forth in this Office action.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
	After conducting different searches in EAST, Google Scholar, IEEE and ACM Digital Library, it appears that none of prior arts discloses, teaches or fairly suggests the underlined limitations of (in combination withal other features in the claim):
	“performing a data control analysis of data to identify that a first region is a high regulation region and a second region is a low regulation region, wherein the first region stores a first copy of the data and the second region stores a second copy of the data; and
	in response to making the identification:
		updating first metadata associated with the first copy of the data to 	regulate access to the first copy of the data; and
		updating second metadata associated with the second copy of the data to 	deregulate access to the second copy of the data”, as recited in the independent claims 1, 11 and 16.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bai D. Vu whose telephone number is (571) 270-1751. The examiner can normally be reached on 9:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/BAI D VU/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        5/7/2021